Case 1:19-cv-01984-RML Document 11-6 Filed 05/03/19 Page 1 of 17 PagelD #: 172

EXHIBIT “C”
Cross- Motion
 

NYSCEF DOC. NO. 15

at requ

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
xX
DEVANDER SINGH, NOTICE OF
CROSS-MOTION
Plaintiff,
Index No.: 715677/18
-against-

N OLES ORAL ARGUMENT
RONALD POLES, REQUESTED
PENSKE TRUCK LEASING CO.., L.P., Q
PENSKE TRUCK LEASING CORPORATION, Assigned to Hon. Justice
COSTCO WHOLESALE CORPORATION, Robert I. Caloras
COSTCO WHOLESALE MEMBERSHIP, INC. PT 36 MOTIONS
and SAHIB S. WALIA,

This case is not on the trial
Defendants. eelendar
Xx

 

PLEASE TAKE NOTICE, That upon the annexed affirmation of STEPHEN A. SKOR,
ESQ., dated April 3, 2019 the annexed Affidavit of DEVANDER SINGH, dated April 3, 2019 and
upon all of the pleadings and proceedings heretofore had herein, the undersigned will move this
Court at the Courthouse located at move 88-11 Sutphin Blvd., Jamaica N.Y. 11435 on April 18,
2019 at 9:30 A.M., or as soon thereafter as counsel can be heard for an Order:

1. Granting summary judgment to the Plaintiff on the issue of liability against the
Defendants RONALD POLES and COSTCO WHOLESALE CORPORATION; and/or,

2, Granting summary judgment to the Plaintiff on the issue of liability jointly and
severally against the Defendantt RONALD POLES, COSTCO WHOLESALE
CORPORATION and SAHIB S. WALIA with the percentages of liability to be

apportioned at the time of trial; and,

1 of 3

Filed 05/03/19 Page 2 of 17 PagelD,#.173 qiseRsTeOIA

RECEIVED NYSCEF: 04/04/2019
  

FILED: CUBE Filed 05/03/19 Page 3 of 17 PagelD, #3 (4 aa pease

NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 04/04/2019

 

3. For such other and further relief as this Court may deem just, equitable and proper.

PLEASE TAKE FURTHER NOTICE, that answering affidavits if any, are to be served
upon the undersigned at least seven (7) days prior to the return date of this motion.
Dated: Queens, N.Y.

April 3, 2019 Ctr
"74 y submitted,
a
{_—

STEPHEN A. SKOR, ESQ.
Attorneys for Plaintiff

114-08 101 Avenue, 2nd floor
Richmond Hill, N.Y. 11419
(718) 850-6992

To:

Bradley K. Bettridge, Esq. c/o

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant

SAHIB S. WALIA

36-01 43rd Avenue

Long Island City, N.Y. 11101

(718) 361-1514

2 of 3
Filed 05/03/19 Page 4 of 17 PagelD #.175

X NO. 715677/2018
NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
x
DEVANDER SINGH,
Plaintiff, AFFIRMATION
IN SUPPORT
-against-
Index No.: 715677/18
RONALD POLES,
PENSKE TRUCK LEASING CO., L.P.,
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,
Defendants.
x

 

STEPHEN A. SKOR, ESQ., an attorney duly admitted to practice before the courts of this
State, affirms the following to be true under penalty of perjury:

1. I am the attorney for the plaintiff in this action and I am fully familiar with all of the
pleadings and proceedings had in this matter previously and make this affirmation in support of the

instant motion.

INTRODUCTION

TYPE OF CASE: THIS IS A HIT IN THE REAR CASE.

DATE OF ACCIDENT: JUNE 7, 2018

VEHICLES:

VEHICLE #1 FRONT CAR - OWNED OPERATED BY DEFENDANT SAHIB S. WALIA (See
answer & Certified Police Report).

VEHICLE #2 REAR-ENDING VEHICLE - COSTCO TRUCK OWNED BY COSTCO
WHOLESALE CORPORATION and DRIVEN BY RONALD POLES (See answer & Certified
Police Report).

PLAINTIFF DEVANDER SINGH - FRONT SEAT PASSENGER IN VEHICLE #1.

1 of 12
 

Filed 05/03/19 Page 5 of 17 PagelD,##,.176

x NO. 715677/2018

ay

 

 

NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

SUMMARY OF LIABILITY

2. Plaintiff is a passenger in the front car of a 2 vehicle hit in the rear accident. Under

New York law, either:

Vehicle #2 (the rear ending vehicle) is liable for this accident: or

Vehicle #1 and Vehicle #2 are jointly liable for this accident.

What is undisputed is that Plaintiff as a passenger cannot be liable for this accident.
RELIEF REQUESTED

3. This motion will narrow the issues in this simple one car motor vehicle accident.
Plaintiff requests an Order for the following relief:

- Granting summary judgment to the Plaintiff on the issue of liability against the Defendants
RONALD POLES and COSTCO WHOLESALE CORPORATION; and/or,

- Granting summary judgment to the Plaintiff on the issue of liability jointly and severally against
the Defendants RONALD POLES, COSTCO WHOLESALE CORPORATION and SAHIB S.
WALIA with the percentages of liability to be apportioned at the time of trial; and,

4. Judicial economy demands the grant of summary judgment herein. Once the
issue of liability has been decided, then the plaintiff would appear for a deposition on damages,
he would appear for defense medical examinations, and then this case would be ready for trial.

EXHIBITS
5. The following exhibits are annexed hereto in support of this motion:
A-— Certified Police Report;
B-—_ Affidavit of Plaintiff DEVANDER SINGH;
C— Summons and Verified Complaint;

D-_ Verified Answers;
E- _ Verified Bills of Particulars.

2 of 12
6) Filed 05/03/19 Page 6 of 17 PagelD# 477 715677/2018

NYSCEF DOC. NO. 16 . RECEIVED NYSCEF: 04/04/2019

  

 

 

FACTS
6. As set forth in the attached Certified Police Report (Exhibit A), and the affidavit

of the plaintiff (Exhibit B), the facts of the subject accident are as follows:
7. This action arises out of a motor vehicle accident in which occurred on June 7,
2018, at approximately 2:00-2:20 A.M.

8. The plaintiff was a front seat passenger in a car driven by SAHIB S. WALIA (The

‘host” vehicle).

9. The car they were in was traveling southbound on the Van Wyck Expressway:

10. The weather was fine, and the road was dry near where the accident occurred.

11. The Van Wyck in that area is a two way highway with three or four lanes in each
direction.

12. The accident happened near the Linden Blvd. exit on the Van Wyck South.

13. The vehicle the plaintiff was in had been traveling in the far right travel lane on
the roadway for several minutes before the accident happened.

14. When the host vehicle was about a hundred yards from the Linden Blvd. exit, a
car in the lane to their left signaled to enter their lane and they slowed down to let it into their
lane.

15. That car again slowed down and as it started to exit towards the ri ght to take the
Linden Blvd. exit.

16. The host vehicle again gradually slowed as the car in front of it had put on its
right turn signal and started to slow in order to go into the exit lane and leave the highway.

17. As the host vehicle slowed this second time a tractor trailer crashed into the back

of the host vehicle.

3 of 12
Filed 05/03/19 Page 7 of 17 PageID #178

INDEX NO. 715677/2018

 

 

NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

18. | When the host vehicle was hit it was completely within the same far right
traveling lane that it had been in for several minutes before the crash.
PROCEDURAL HISTORY

19. On or about July 6, 2018 the plaintiff initiated an action against the defendant as
driver and owner of the car involved in this accident (Exhibit C). Answers were served by the
attorneys for the defendants on or about August 29, 2018 and September 24, 2018 (Exhibit D).

SUMMARY JUDGMENT GENERALLY

20. Summary judgment is designed to expedite all civil cases by eliminating from the
trial calendar claims which can properly be resolved as a matter of law. Andre v. Pomeroy, 35
N.Y.2d 894 (1974); DiSaboto v. Soffes, 9 Ad2d 297, 193 N.Y.S.2d 376 (1959). Thus, the object of
summary judgment is to separate that which is formal or pretended in averment from that which is
genuine and substantial, so that only genuine and substantial issues may subject parties (and the
system) to the burden of trial. Richard v. Credit Suisse, 242 NY 346, 152 NE 110 (1926); O'Brien
v. Purpura, 25 Misc2d 1009, 205 N.Y.S.2d 3 (1960).

21. Increasingly, summary judgment is viewed as the proper method to eliminate
unnecessary expense to litigants where no material fact is presented to justify a trial against them.
Donadio v. Crouse-Irving Memorial Hospital, 75 AD2d 715, 427 N.Y.S.2d 118 (1980).

22. Negligence cases, supplying the bulk of the Trial Calendar, are a perfect example
of the implementation of this policy. CPLR §3212(a) states that, regarding a motion for summary
judgment:

The motion shall be granted if, upon all the papers and proof
submitted, the cause of action.. .shall be established sufficiently to

warrant the court as a matter of law in directing judgment in favor
of any party.

4 of 12
Filed 05/03/19 Page 8 of 17 PagelD #179

5 : Xx NO. 715677/2018
NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

 

 

PLAINTIFF IS ENTITLED TO SUMMARY JUDGMENT
AS A MATTER OF LAW AGAINST
THE DEFENDANTS RONALD POLES AND COSTCO WHOLESALE CORPORATION

23. New York Courts have long upheld the principle that cases involving so-called
"hit-in-the-rear" motor vehicle accidents are ripe for summary judgment on the issue of liability
when it is uncontroverted that the plaintiff's vehicle was struck from behind by the defendants’
vehicle.

24. Based on the foregoing, it is submitted that there is no triable question of fact as
to the negligence of the Defendants RONALD POLES AND COSTCO WHOLESALE
CORPORATION, and, accordingly, that plaintiff's application for partial summary judgment on
the issue of liability must be granted.

ARGUMENT
PLAINTIFF’S APPLICATION FOR PARTIAL SUMMARY JUDGMENT ON
LIABILITY MUST BE GRANTED UNDER THE FACTS PRESENTED, THE
STATUTORY AUTHORITY AND THE CONTROLLING CASE-LAW

20% New York Courts have long upheld the notion that cases involving so-called "hit-
in-the-rear" motor vehicle accidents are ripe for summary judgment on the issue of liability when
it is uncontroverted that the plaintiff's vehicle was struck from the rear by the defendants’
vehicle.

26. It is the well settled law of this State that a driver must maintain a safe distances

between his vehicle and the one in front of him. This clear and unambiguous rule imposes on

5 of 12
Filed 05/03/19 Page 9 of 17 PagelD_#:.180

INDEX NO. 715677/2018
NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

 

 

each driver a duty to be aware of traffic conditions, including vehicle stoppages. See, Sass v.
Ambu Trans Inc.. 238 A.D.2d 570, 657 N.Y.S.2d 69 (2 Dep’t 1997).

27. When a driver approaches another vehicle from the rear, he is bound to maintain a
reasonably safe rate of speed and...use reasonable care to avoid colliding with that vehicle. See,
McLaughlin v. Lunn, 137 A.D.3d 757, 26 N.Y.S.3d 338 ca Dep’t 2016); Mitchell v. Gonzalez,
269 A.D.2d 250, 703 N.Y.S.2d 124 (1* Dept 2000).

28. Further, drivers have a “duty to see what should be seen and to exercise
reasonable care under the circumstances to avoid an accident”, DeAngelis v. Kirschner. 17]
A.D.2d 593, 567 N.Y.S.2d 457 (1" Dep’t 1991).

29. It is well established that a rear-end collision with a vehicle establishes a prima
Jacie case of negligence on the part of the operator of the second vehicle. See, Buchanan vy.
Keller, 169 A.D.3d 989 (24 Dep’t 2019); Somers v. Condlin, 39 A.D.3d 289, 833 N.Y.S.2d 83
(1 Dep’t 2007); Ewens v. Roy. et.al.. 45 A.D.3d 353, 846 N.Y.S. 2d 12 (1* Dep’t 2007).

30. This rule has been applied even when the front vehicle is alleged to have stopped
suddenly in slow-moving traffic, even if the sudden stop is repetitive or when the front vehicle,
although in stop-and-go traffic, stopped while crossing an intersection. See, Mascitti v. Greene.
250 A.D.2d 821, 673 N.Y.S.2d 206 (2"! Dep't 1998); Barba v. Best Security Corp.. 235 A.D.2d
381, 652 N.Y.S.2d 71 (2™ Dep’t 1997); and Cohen v. Terranella, 112 A.D.2d 264, 491 N.Y.S.2d
711 (2" Dep’t 1985).

31. | When such a rear-ended collision occurs, the injured occupants of the front
vehicle are entitled to summary judgment on liability, unless the owner and operator of the

following vehicle can provide a non-negligent explanation, in evidentiary form, for the collision,

6 of 12
 

 

NYSCEF DOC. NO.

See, Silberman v. Surrey Cadillac Limousine Service Inc.. 109 A.D.2d 833, 486 N.Y.S.2d 357

(2"" Dep’t 1985).

32. In this regard, Section 1129(a) of the Vehicle and Traffic Law provides as

follows:

§ 1129. Following too closely. (a) The driver of a motor vehicle shal]
not follow another vehicle more closely than is reasonable and prudent,
having due regard for the speed of such vehicles and the traffic upon
and the condition of the highway.

33. Buchanan v. Keller, 169 A.D.3d 989 (2" Dep’t 2019) sets forth the current,

controlling case-law regarding hit in the rear cases:

a. It is well settled that a rear-end collision with a stopped or stopping vehicle establishes a
prima facie case of negligence on the part of the driver of the rear vehicle, and imposes a duty
on the part of the operator of the moving vehicle to come forward with an adequate non-
negligent explanation for the accident (see Tutrani v County of Suffolk. 10 NY3d 906, 908
[2008]; Agramonte v City of New York, 288 AD2d 75, 76 [2001]).

b. A claim that the driver of the lead vehicle made a sudden stop, standing alone, is
insufficient to rebut the presumption of negligence (see id.; Farrington v New York City Tr.
Authority, 33 AD3d 332 [2006] [defendant first saw stopped vehicle three or four seconds
before impact; even if brake lights not functioning, such failure would not adequately rebut
inference of defendant's negligence]; Francisco v Schoepfer, 30 AD3d 275 [2006]; Mullen v
Rigor, 8 AD3d 104 [2004] [claim that co-defendant's car stopped suddenly not enough to
rebut the presumption of negligence where there was no testimony as to why a safe distance
could not be maintained]).

 

c. Once such a prima facie showing has been made, the burden shifts to the party opposing
the motion to produce evidentiary proof in admissible form sufficient to raise material issues
of fact which require a trial of the action (see Alvarez v Prospect Hosp., 68 NY2d 320, 324
[1986]). Mere conclusions, expressions of hope or unsubstantiated allegations or assertions
are insufficient to raise a triable issue of fact (see Alvord & Swift v Muller Constr. Corp., 46
NY2d 276, 281-282 [1978]).

34. In reversing the lower court’s decision, in Buchanan, the Appellate Division

Second Department found that “Defendant driver did not dispute that plaintiff's vehicle was

stopped or stopping when defendant hit it.”

7 of 12

Filed 05/03/19 Page 10 of 17 PagelD,#,,181

#8 RECEIVED NYSCEF:

715677/2018
04/04/2019
 
 

izkeNG. Coun PDR VL PIV LO BSP pag Filed 05/03/19 Page 11 of 17 PagelD, #482 715677/2018

 
 

 

NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

35. The same result must be reached in the instant matter, as there is no evidence to
dispute plaintiff's claim that the vehicle he was in had been gradually slowing down prior to
being rear-ended by the defendant’s vehicle, and as such summary judgment is mandated. See,
McLaughlin v. Lunn, 137 A.D.3d 75, 26 N.Y.S.3d 338 (2"¢ Dep’t 2016).

36. Unless the operator of the rear vehicle in a rear-end collision has a valid excuse
for striking the motor vehicle ahead of it, the rear-end collision, in and of itself, establishes the
rear driver's liability. The Courts of the State of New York have consistently and repeatedly held
that a rear-end collision with a stopped vehicle constitutes a prima facie case of liability in favor
of the stationary vehicle. Unless the operator of the moving vehicle is able to present an
adequate, non-negligent explanation for the accident, the mere fact that a rear-end collision has
occurred creates a presumption of negligence which must be rebutted by the operator of the
moving vehicle. If the operator of the striking vehicle fails to rebut this presumption, the
operator of the stopped vehicle is entitled to summary judgment on the issue of liability. See,
Leonard v. City of New York, 273 A.D.2d 205, 708 N.Y.S.2d 467 (2"4 Dep’t 2000); Longhito v.
Klein, 273 AD2d 281, 708 N.Y.S.2d 721, (2™ Dep't. 2000); Velasquez v. Quijada, 269 A.D.2d
592, 703 N.Y.S.2d 518 (2"! Dep’t 2000)Johnson v. Phillips, 261 A.D.2d 269, 690 N.Y.S.2d 545
(1 Dep’t 1999); Rue v. Stokes, 191 A.D.2d 245, 594 N.Y.S.2d 749 (1° Dep’t 1993) ; Brant v.
Senatobia Operating Corp, 269 A.D.2d 483, 703 N.Y.S.2d 245 cn Dept 2000); Baron v.
Murray, 268 A.D.2d 495, 702 N.Y.S.2d 354 (2™ Dep’t. 2000); Mendiolaza v. Novinski, 268

A.D.2d 462, 703 N.Y.S.2d 49 (24 Dep’t 2000); Sekuler v. Limnos Taxi. Inc., 264 A.D.2d 389,

 

694 N.Y.S.2d 100 (2™ Dep’t 1999); Schmidt v. Edelman, 263 A.D.2d 502, 692 N.Y.S.2d 740

(2"™ Dept 1999); Sheeler v. Blade Contracting. Inc., 262 A.D.2d 632, 692 N.Y.S.2d 669 (2m

8 of 12
Filed 05/03/19 Page 12 of 17 PagelD #: 183

INDEX NO. 715677/2018
NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

 

 

Dep’t 1999); Hurley v. Izzo, 248 A.D.2d 674, 670 N.Y.S.2d 575 (2" Dep’t 1998); Lopez v.
Minot, 258 A.D.2d 564, 685 N.Y.S.2d 469 (2™ Dep’t 1999).

37. Further, the defendant driver has not, and cannot, proffered any non-negligent
explanation for striking the rear of plaintiffs vehicle and as such, summary judgment must attach.
See, McLaughlin v. Lunn, 137 A.D.3d 757, 26 N.Y.S.3d 338 (2"4 Dep’t 2016).

38. In Hewitt v. Gordon—Fleetwood, 163 A.D.3d 536 (2! Dep’t 2018), the plaintiff
was the operator of a motor vehicle which was stopped in traffic when it was rear-ended by the
defendants’ vehicle. The plaintiff brought suit and eventually moved for summary judgment on
the issue of liability. That motion was denied by the Westchester County Supreme Court
(Lefkowitz, J.). In reversing that decision, and granting summary judgment to the plaintiff, the
Appellate Court again confirmed the rule that:

A rear-end collision with a stopped or stopping vehicle establishes a prima facie case of
negligence on the part of the operator of the rear vehicle, requiring that operator to come forward
with evidence of a nonnegligent explanation for the collision to rebut the inference of
negligence. (See, Tutrani v. County of Suffolk, 10 N.Y.3d 906, 908. 861 N.Y.S.2d 610. 891
N.E.2d 726; Nikolic v City-Wide Sewer & Drain Serv. Corp., 150 A.D.3d 754, 755, 53
N.Y.S.3d 684).

39. Also instructive is the case of Nikolic v. City-Wide Sewer & Drain Service Corp..
150 A.D.3d 75453 N.Y.S.3d 684 (24 Dept 2017), where the plaintiff alleged that her vehicle
had been stopped at a red light for three seconds when it was struck from behind by the
defendant’s vehicle. The plaintiff moved for summary judgment on the issue of liability, but her
motion was denied by the Supreme Court, Queens County (Sampson, J.). In reversing the lower

court and granting plaintiff the requested relief, the Appellate Division, Second Department

9 of 12
Filed 05/03/19 Page 13 of 17 PagelD,#..184 |. ors

NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

 

 

began by noting that: A rear-end collision with a stopped or stopping vehicle establishes a prima
facie case of negligence on the part of the operator of the rear vehicle, requiring that operator to

come forward with evidence of a nonnegligent explanation for the collision in order to rebut the

inference of negligence.

40. Thus summary judgment as against Defendants RONALD POLES AND
COSTCO WHOLESALE CORPORATION is mandated.

IN THE ALTERNATIVE, AS AN INNOCENT PASSENGER,

PLAINTIFF IS ENTITLED TO SUMMARY JUDGMENT ON THE ISSUE OF LIABILITY
JOINTLY AND SEVERALLY AGAINST ALL DEFENDANTS WITH THE
PERCENTAGES OF LIABILITY TO BE APPORTIONED AT THE TIME OF TRIAL

41. An innocent passenger who, on a motion for summary Judgment, submits evidence
of the negligence of the drivers involved in the accident shifts the burden to those drivers to come
forward with exculpatory explanations. See, MacIntosh v. August Ambulette Service, 706 N.Y.S.2d
187, 271 A.D.2d 661 (2™ Dep't 2000); Siegel v. Terrusa, 222 A.D.2d 428, 635 N.Y.S.2d 52 (2™
Dep’t 1995).

42. Plaintiff is entitled to summary judgment when the defendant drivers fail to offer
non-negligent explanations as to how the accident occurred. See, Viegas v. Esposito, 135 A.D.2d
708, 522 N.Y.S.2d 608 (2"" Dep’t 1987).

43. A passenger who cannot possibly be found at fault is entitled to summary judgment
on the issue of liability. See, Anzel v. Pistorino, 105 A.d.3d 784, 962 NYS2d 700 (2"' Dep’t 2013);
Garcia v. Tri-County Ambulette Service, 282 A.D.2d 206, 723 N.Y.S.2d 163 (1* Dept 2001).

44, The plaintiff in such a situation must be awarded summary judgment, and any issues
of comparative fault must be separately addressed at the time of trial. See, Choi v. Schwabenbauer,

124 A.D. 3d 574, 1 N.Y.S.3d 276 (2™ Dep’t 2015).

10 of 12
 
 
 

Sones: &, Filed 05/03/19 Page 14 of 17 Pagel #2189 3156772018

NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

 

CONCLUSION

45. As Defendants RONALD POLES AND COSTCO WHOLESALE
CORPORATION struck the slowing vehicle the plaintiff was a passenger in from behind it
stands, without question, that he must be awarded summary judgment as to those defendants, In
the event this Court finds that questions of contributory negligence might exist as to Defendant
SAHIB S. WALIA, the plaintiff is still entitled to summary judgment as an innocent passenger,
with any issues concerning the negligence of each defendant to be reserved for the time of trial.

WHEREFORE, it is respectfully requested that the motion be granted in its entirety and for
such other and further relief this court deems just, equitable and proper.

Dated: April 3, 2019
Queens, N.Y.

resi 4 ly ci
a

STE EDHENA ‘A. SKOR ESQ.
sehcaey for Plaintiff
DEVANDER SINGH

114-08 101st Avenue, 2nd floor
Richmond Hill, New York 11419
(718) 850-6990

To:

Bradley K. Bettridge, Esq. c/o

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

11 of 12
et4G, Filed 05/03/19 Page 15 of 17 PagelD.#:,136 2156732018

NYSCEF DOC. NO. 16 RECEIVED NYSCEF: 04/04/2019

 

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant

SAHIB S. WALIA

36-01 43rd Avenue

Long Island City, N.Y. 11101

(718) 361-1514

12 of 12
Filed 05/03/19 Page 16 of 17 PagelD #487 415677/2018

NYSCEF DOC. NO. 18 RECEIVED NYSCEF: 04/04/2019

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
X Index No.: 5298/18
DEVANDER SINGH,
Plaintiff, Affidavit
-against-

RONALD POLES, PENSKE TRUCK LEASING CO.,
L.P., PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.

and SAHIB S. WALIA,

Defendants.

 

STATE OF NEW YORK )
) ss.:
COUNTY OF QUEENS. )

DEVANDER SINGH, being duly sworn and under penalty of perjury, hereby deposes
and says:

1. I am the plaintiff in this action, am over eighteen years of age, and reside in the
County of Queens, City and State of New York.

De This action arises out of a motor vehicle accident in which I was involved on June

7, 2018, at approximately 2:00-2:20 A.M.

ce At the time of the accident I was a front seat passenger in a car driven by SAHIB
S. WALIA.
4. We were traveling southbound on the Van Wyck Expressway.

i

5. The weather was fine, and the road was dry near where the accident occurred.
Filed 05/03/19 Page 17 of 17 PagelD.#.188715677/2018

 

 

NYSCEF DOC. NO. 18 " RECEIVED NYSCEF: 04/04/2019
6. The Van Wyck in that area is a two way highway with three or four lanes in each
direction.
7. The accident happened near the Linden Blvd. exit on the Van Wyck South.
8. We had been traveling in the far right travel lane on the roadway for several

minutes before the accident happened.

9. When we were about a hundred yards from the Linden Blvd. exit, a car in the lane
to our left signaled to enter our lane, and we slowed down to let it into our lane.

10. The same car again slowed down and put on its right turn signal as we got closer
to the Linden Blvd. exit.

iv We again gradually slowed to keep a safe distance between our car and the car in
front of us. That car merged into the Linden Blvd exit lane to leave the highway.

12. As we slowed down this second time a tractor trailer crashed into the back of our
car.

13. When we were hit, our car was completely within the same far right traveling lane
we had been driving in for several minutes before the crash.

14, After the accident, while I was seated in the car, I saw the truck driver walking

around our car taking pictures. I also heard him say that he had video of the accident.

 

 

tL 4
DEVANDER SINGH
Sworn to before me this

3 day of April, 2019

 

NGtatiPublie—
STEPHEN A SOR
Notary Public, State of New York
No. 02SK6316984
Gualified in Queens Couniy zz
Commission Expires December 22, 20181

 

 

 

 
